Case 1:20-cr-00083-DKW-RT Document 29-1 Filed 10/29/20 Page 1 of 4         PageID #: 150




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


  UNITED STATES OF AMERICA,                 CR. NO. 20-00083 DKW

                     Plaintiff,             MEMORANDUM IN SUPPORT OF
                                            DEFENDANT’S MOTION TO
              vs.                           RECONSIDER ORDER OF
                                            DETENTION
  ALEXANDER YUK CHING MA,

                     Defendant.


               MEMORANDUM IN SUPPORT OF DEFENDANT’S
              MOTION TO RECONSIDER ORDER OF DETENTION

  I.    A Substantial Amount of New Surety is Now Being Offered to Secure
        Ma’s Release that Was Not Offered at the Time of the Detention
        Hearing.

        After a detention hearing on August 27, 2020, this court ordered Ma

  detained (see attached Exhibit “A”).

        At the time of that detention hearing, the defense proposed Ma’s release to

  the third-party custody of his sister and brother-in-law with the posting of $10,000

  cash surety. Ma’s family has now come forward with an offer to post $210,000

  cash and $850,000 in home equity, for a total of $1,060,000 cash and mortgages to

  secure Ma’s release. Ma’s sister, Irene Yee, will post $200,000 cash. Ma’s wife,

  Amy, will post $10,000 cash. Ma’s niece, Yvonne Lau, will post $500,000 equity

  in her home in Hawaii Kai (see attached Exhibit “B,” letter from Yvonne Lau).
Case 1:20-cr-00083-DKW-RT Document 29-1 Filed 10/29/20 Page 2 of 4         PageID #: 151




  Ma’s wife, Amy, will post $350,000 equity in her home in Hawaii. This is

  $1,050,000 more surety than was offered at the detention hearing. Ma’s sister

  Elizabeth Lau, brother-in-law, Michael Lau, and niece, Yvonne Lau, will serve as

  third-party custodians with Ma to live at their home in Hawaii Kai under constant

  24 hour home detention with electronic monitoring.

  II.   The New Amount of Surety of $1,060,000 Reasonably Assures Ma’s
        Appearance and the Safety of the Community.

        The Bail Reform Act governs the release or detention of a defendant

  pending trial. 18 U.S.C. § 3142. The Bail Reform Act “mandates release of a

  person facing trial under the least restrictive condition or combination of

  conditions that will reasonably assure” the defendant’s appearance and the safety

  of the community. United States v. Motamedi, 767 F.2d 1403, 1405 (9th Cir.

  1985).

        Pretrial release is the default and must be granted unless the Court finds that

  “no condition or combination of conditions will reasonably assure the appearance

  of the person as required and the safety of any other person and the community.”

  18 U.S.C. § 3142(e)(1); United States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008).

  “Reasonably assure the appearance” of the defendant “has not been construed to

  require an ironclad guarantee against flight.” United States v. Ward, 63 F. Supp.

  2d 1203, 1211 (C.D. Cal. 1999) (citing United States v. Portes, 786 F.2d 758, 764

  n. 7 (7th Cir. 1985). Only in rare cases should release be denied, and doubts
                                           2
Case 1:20-cr-00083-DKW-RT Document 29-1 Filed 10/29/20 Page 3 of 4          PageID #: 152




  regarding the propriety of release are to be resolved in favor of the defendant.

  United States v. Santos-Flores, 794 F.3d 1088, 1090 (9th Cir. 2015) (citing

  Motamedi, 767 F.2d at 1405).

        When the government seeks detention, Section 3142(g) sets forth the factors

  the court “shall” consider to determine whether to release or detain the defendant.

  Those factors are: (1) the nature and circumstances of the offense; (2) the weight of

  the evidence against the defendant; (3) the history and characteristics of the

  defendant; and (4) the nature and seriousness of the danger the defendant would

  present to the community if released. See, e.g., United States v. Winsor, 785 F.2d

  755, 756 (9th Cir. 1986). The weight of the evidence is the least important of the

  factors. Motamedi, 767 F.2d at 1407.

        Ma has significant ties to the community and to the United States. Ma has a

  wife and son here in Honolulu. Ma has a sister, brother-in-law and a niece here in

  Honolulu. Ma has a sister and brother in California, three nieces and nephews in

  California and a son and four young grandchildren in California.

        Ma’s release to the third-party custody of his niece, Yvonne Lau, a licensed

  Hawaii attorney, his sister and brother-in-law, Elizabeth and Michael Lau, to live

  at the Hawaii Kai house they all share, under 24 hour electronic monitoring home

  detention, with the posting of $1,060,000 cash and property surety, reasonably

  assures Ma’s appearance and the safety of the community. This is not a case


                                           3
Case 1:20-cr-00083-DKW-RT Document 29-1 Filed 10/29/20 Page 4 of 4      PageID #: 153




  where the presumption of detention applies, and the court should release Ma

  because these conditions will reasonably assure Ma’s appearance and the safety of

  the community.

        Given the substantial amount of surety that is now being offered to secure

  Ma’s conditions of release, the court should re-consider its detention order and

  release Ma on the very restrictive above-stated conditions.

        DATED: Honolulu, Hawaii, October 29, 2020.


                                               /s/ Birney B. Bervar
                                               BIRNEY B. BERVAR
                                               Attorney for Defendant
                                               ALEXANDER YUK CHING MA




                                           4
